*154
By the Court.

Lumpkin, J.
delivering the opinion.
There are two grounds in this writ, one for refusing to dismiss the bill because served by the complainant; and the other for want of prosecution, more than four Terms having elapsed since the filing of the bill.
The first objection comes too late, after five years; the defendant in the meantime, having appeared and answered the bill. The other is premature, all the defendants not having yet fully answered the bill. No rule has ever been taken against the complainant, to speed the cause. If there has been unnecessary delay in this case, it has been acquiesced in by the defendants, as the record demonstrates. The application to dismiss for want of prosecution, comes with rather bad grace from the defendants.
Judgment affirmed.